DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 12/30/2020.
Claims 1-18 are currently pending and have been examined. 
This action is made Non-FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0037-0038] describe equations: 

    PNG
    media_image1.png
    45
    216
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    41
    247
    media_image2.png
    Greyscale

Variable                         
                            I
                             
                        
                    is left undefined.                         
                            I
                        
                     is interpreted to be an identity matrix. And assuming T is the transpose, the description should mention the transpose of the matrices for improved clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 12, and 18, an equation with an undefined variable is claimed and therefore the claims are indefinite.             
                I
                 
            
        is left undefined.  To overcome the rejection, amend the claims so that the variable is defined. For examination purposes,             
                I
            
         is interpreted to be an identity matrix.

Allowable Subject Matter
Claims 1-5, 7-11, and 13-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1, 7, and 13 since calculating a potential energy function and a null space virtual moment of each joint as disclosed by the applicant is not taught. The closest prior art found is Swarup (US 20140276953 A1) as it discloses calculated virtual potential fields and using them to determine movement of one or more joints within a null-space to provide desired movement while maintaining a desired position of an end effector. Though, Swarup does not teach at least the vectors or calculating a potential energy function and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swarup (US 20140276953 A1) is pertinent because it discusses avoiding collisions by a robot arm having redundant degrees of freedom by calculating virtual potential fields and using them to determine movement of one or more joints within a null-space to provide desired joint movement while maintaining a desired position of an end effector.
Williamson (US 20140081461 A1) is pertinent because it discusses redundant joints and a virtual spring that pulls a joint which is similar to the artificial gravity.

The above mentioned art, evaluated separately and in combination, does not disclose the entirety of limitations of the independent claims 1, 7, and 13 since they do not describe calculating a potential energy function and a null space virtual moment of each joint as disclosed by the applicant. No prior art has been found at the time of writing this office action to reject the pending claims 1-5, 7-11, and 13-17 under 35 U.S.C. 102 or 103.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                 
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664